Citation Nr: 0008830	
Decision Date: 03/31/00    Archive Date: 04/04/00

DOCKET NO.  99-09 842	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for residuals of 
compression fracture of the first lumbar vertebra (L-1) with 
herniated nucleus pulposus at L4-5 and at L5 and the first 
sacral vertebra (S1), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry

INTRODUCTION

The veteran had active service July 1971 to July 1974, from 
June 1975 to June 1978, and from April 1984 to April 1994.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) continued a 30 percent rating for the 
veteran's disability from residuals of compression fracture 
of L-1 with herniated nucleus pulposus at L4-5 and at L5-S1.

The veteran's disability from residuals of fracture of the L1 
has been rated on the basis of limitation of motion of the 
lumbar spine.  He has testified that he has depression 
secondary to pain and bowel incontinence associated with his 
low back disorders.  At his hearing before the undersigned 
member of the Board, he reported that he had filed separate 
claims for such disabilities.  Such claims have not been 
developed for appellate review and are not considered in this 
decision.

During the pendency of this appeal, the veteran was awarded 
an increased rating of 50 percent for the disability 
associated with his low back disorder.  However, the issue of 
entitlement to an increased rating remains before the Board.  
Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has 
filed a notice of disagreement as to an RO decision assigning 
a particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court of 
Veterans Appeals (now the United States Court of Appeals for 
Veterans Claims, hereinafter referred to as the Court) held 
that the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.


FINDING OF FACT

The veteran's residuals of fracture of the L1 with herniated 
nucleus pulposus at L4-5 and at L5-S1 is manifested by severe 
limitation of motion and demonstrable deformity of the 
vertebral body, without ankylosis, abnormal mobility 
requiring a neck brace, or pronounced symptoms compatible 
with sciatic neuropathy.


CONCLUSION OF LAW

The criteria for a schedular rating in excess of 50 percent 
for residuals of fracture of the L1 with herniated nucleus 
pulposus at L4-5 and at L5-S1 have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.45, 4.71, Diagnostic Codes 5285, 5286, 5292, 5293 
(1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition had worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The Board is satisfied that all appropriate 
development has been accomplished and the Department of 
Veterans Affairs (VA) has no further duty to assist the 
veteran in developing facts pertinent to his claim.  The 
veteran has not advised VA of the existence of additional 
evidence which may be obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

Service medical records show that the veteran injured his 
back in May 1993 when he landed hard from a parachute jump.  
A computed tomography (CT) scan of his spine revealed mild 
anterior wedging of the L1 and L2 vertebral bodies compatible 
with compression fracture.  There was no evidence of spinal 
canal compromise.  The veteran was hospitalized and treated 
with a Jewett brace.  Notes of a physical medicine 
consultation dated in August 1993 show that the veteran 
complained of lower extremity weakness, decreased bowel 
control, and numbness in his buttocks and anterior thigh 
above the knee.  A CT scan in July 1993 showed a herniated 
nucleus pulposus at L4-5 and L5-S1 with thecal sac and nerve 
root displacement.  Subsequently dated service medical 
records show that the veteran continued to have symptoms of 
back pain, thigh pain, tingling and numbness, and mild 
weakness in his quadriceps.

During a VA examination in July 1994, the examiner noted no 
body list or spasm of the paraspinal musculature.  However, 
the veteran had limited range of motion in the lumbodorsal 
spine.  Forward flexion was 60 degrees.  Backward extension 
was 20 degrees.  Right and left lateral flexion were 20 
degrees.  Right and left rotation were 30 degrees.  The iliac 
crests were level.  Leg lengths and circumferences were 
equal.  Deep tendon reflexes were 1+ and symmetrical at the 
ankles and knees.  Muscle strength in the extensor hallucis 
longus was normal.  A sensory and vascular examination was 
within lower limits.  Straight leg raising was positive on 
the left at 30 degrees and on the right at 60 degrees.  An X-
ray showed a healed compression fracture of the L1.  The 
pertinent diagnosis was compression fracture of the L1 with 
left-side herniated nucleus pulposus at L4-5 and L5-S1.

The veteran was granted service connection for compression 
fracture of the L1 with herniated nucleus pulposus at L4-5 
and L5-S1 by the RO's September 1994 rating decision.  The 
associated disability was rated 30 percent disabling, 
effective from the date of the day following the veteran's 
separation from service.  In September 1998, a hearing 
officer granted an increased rating of 50 percent, effective 
from April 18, 1997, when the veteran underwent diagnostic 
studies at a private hospital.

The RO has utilized Diagnostic Code 5285 to evaluate the 
veteran's disability from his lumbar spine disorder.  Under 
that diagnostic code, in the absence of spinal cord 
involvement or the need for a neck brace, disability from 
residuals of fractures of the vertebrae is rated in 
accordance with definite limited motion or muscle spasm, 
adding 10 percent for demonstrable deformity of the vertebral 
body.  Under Diagnostic Code 5292, limitation of motion of 
the lumbar spine is rated as 10, 20, or 40 percent disabling 
when such limitation is slight, moderate, or severe, 
respectively.

The veteran underwent a VA examination for compensation 
purposes in January 1998.  At that time, he had complaints of 
low back pain and radiating pain into his right lower 
extremity.  He had further complaints of weakness, stiffness, 
fatigability, and lack of endurance.  The examiner noted that 
these symptoms had been treated conservatively.  The veteran 
reported having occasional "flare-ups"-one in April 1997 
and another in October 1997.  The most recent was associated 
with bending and resulted in bed rest for several days and 
loss of work for one week.  The prior incident was associated 
with some insignificant type of movement.  The examiner noted 
that the veteran had no history of surgery and denied use of 
braces, crutches, or canes.  On examination, the veteran had 
only five degrees of forward extension of the lumbar spine.  
Backward extension, lateral flexion, and rotation were 
normal.  An X-ray showed mild anterior wedging of the 
vertebral bodies of L1 and to a lesser extent L2.  The 
diagnosis was low back injury with compression fractures of 
L1 and L2 and degenerative changes.

The Board has considered a letter from a private physician 
which was dated and received by the RO in August 1998.  The 
physician noted that the veteran had radicular pain which 
interfered with his daily duties in the education department 
of a regional medical center.  An examination had shown 
decreased sensation in the S1 distribution, mild weakness in 
the right hip flexors, and a positive Babinski sign 
bilaterally.  The physician attributed the veteran's 
recurrent pain, decreased sensation, and episodes of fecal 
incontinence to the veteran's in-service back injury.

The most recent medical evidence contained in the claims 
folder was generated in 1999.  During VA outpatient treatment 
in February 1999, the veteran reported that his symptoms of 
back pain, radiating pain, lower extremity weakness, and 
fecal incontinence had progressively worsened since his in-
service back injury.  On examination, he had 4/5 muscle 
strength in the right quadriceps and flexors.  Muscle 
strength in the left lower extremity was 5/5.  No atrophy was 
noted.  Sensory and positional function were normal 
bilaterally.  There was normal range of motion.  The examiner 
reported that the veteran might be a candidate for nerve 
decompression surgery.  A magnetic resonance imaging (MRI) 
conducted in February 1999 showed L4-5 disc herniation and 
degenerative disc disease.  The examiner reported that 
surgical options were not likely to decrease the veteran's 
back pain.

The veteran was examined by another private physician in 
April 1999.  The examiner noted the veteran's history and his 
current complaints.  The predominant functional complaint was 
of pain with forward bending and prolonged standing, and 
stool incontinence.  Although he was able to perform his 
duties as a nursing instructor, he no longer pursued such 
activities as hunting, canoeing, or running.  On examination, 
he had a positive Babinski sign on the right.  Sensation to 
light touch was equal and symmetrical in the L1 through S1 
dermatomes.  Increased reflexes were noted in the right 
quadriceps and Achilles tendon.  There were no other 
abnormalities.  The examiner interpreted an MRI as showing 
three levels of incompetent disk.  The physician reported 
that he had signed a document indicating that the veteran had 
some physical impairment which allowed him to bow hunt.  A 
diskogram showed annular tear of the disk at three levels-
L3-4, L4-5, and L5-S1.  However, no level produced pain on 
the diskogram.

The veteran testified in February 2000 that he had reduced 
his work hours to 32 hours per week due to disability 
associated with his back injury.  He reported sleeping poorly 
due to pain.  Prolonged walking, standing, and sitting 
resulted in back pain.  He avoided bending and lifting.  He 
reported occasional shooting pains which on a scale of one to 
ten he rated at ten.

The Board has reviewed the entire record.  In the absence of 
spinal cord involvement or need of neck brace, the rating 
currently in effect for the veteran's disability associated 
with residuals of fracture L1 is the highest evaluation 
assignable pursuant to Diagnostic Code 5285.  The rating 
contemplates severe limitation of motion of the lumbar spine 
due to fracture vertebra.  Ten percent has been added to the 
40 percent rating provided under Diagnostic Code 5292.

The Board has considered the veteran's low back disability in 
the context of other diagnostic codes to determine if a 
higher schedular rating is assignable under such codes.  
Under Diagnostic Code 5293, a 60 percent rating is assigned 
for pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other findings appropriate to the site of a 
diseased disc, with little intermittent relief.  However, the 
preponderance of the evidence supports a finding that the 
veteran's low back disorder is not manifested by symptoms 
compatible with pronounced sciatic neuropathy.  The evidence 
does not show hyporeflexia, dysthesia, or pronounced 
sensorimotor deficit.

Diagnostic Code 5286 provides for assignment of a 100 percent 
rating for complete bony fixation (ankylosis) of the spine in 
an unfavorable angle with marked deformity.  A 60 percent 
rating is assigned for ankylosis in a favorable ankle.  
However, the evidence does not indicate that the veteran's 
spine is ankylosed.  Accordingly, the Board concludes that 
the criteria for assignment of a higher schedular rating 
under Diagnostic Codes 5286 and 5293 have not been met.

In reaching its decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestation and the effect the disability 
may have on the earning capacity of the veteran.  38 C. F. R. 
§§  4.1, 4.2, 4.41 (1999).  The original injury has been 
reviewed and the functional impairment that can be attributed 
to pain or weakness has been taken into account.  See DeLuca 
v. Brown, 8 Vet App 202 (1996).

The Board has considered the factors listed in 38 C.F.R. 
§ 4.45, which include less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or lengthened 
tendons, etc.); excess fatigability; incoordination, impaired 
ability to execute skilled movements smoothly; and pain on 
movement, swelling, deformity or atrophy of disuse.  
Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.

As discussed above, the limitation of spine motion and excess 
fatigability have been taken into account in the assignment 
of a 50 percent rating under Diagnostic Code 5285.  The other 
factors listed in 38 C.F.R. § 4.45 are not shown in the 
medical records.  For example, the records of treatment and 
examination do not show the presence of swelling, deformity, 
atrophy of disuse, instability of station, or disturbance of 
locomotion.  Nor has the veteran asserted the presence of 
such factors as incoordination or impaired ability to execute 
skilled movements smoothly.

The most recent VA examination report contains an adequate 
description of anatomical damage and functional loss, 
although the examiner did not give an opinion concerning the 
degree of functional impairment.  There is no absence of any 
part of necessary bones, joints, muscles, or associated 
structures, and no deformity, adhesions, defective 
innervation, or other pathology.  The medical records do not 
show the presence of weakness or evidence of disuse, such as 
atrophy.

The Board has also considered the provisions of 38 C.F.R. §  
4.7, which provide for assignment of the next higher 
evaluation where the disability picture more closely 
approximates the criteria for the next higher evaluation.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  However, in the absence of evidence that the 
veteran's low back disorder is manifested by ankylosis, 
symptoms compatible with pronounced sciatic neuropathy, or 
abnormal mobility requiring a neck brace, his disability 
picture does not more closely approximate the criteria for 
the 60 percent schedular evaluation.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate.  The schedule provides for higher 
ratings, but the medical evidence reflects that the required 
manifestations are not present in this case.  Second, the 
Board finds no evidence of an exceptional disability picture 
in this case.  The veteran has not required hospitalization 
for his low back disorder, nor is it shown that he requires 
frequent treatment of this disorder.  Finally, the Board 
notes that there is no evidence that the impairment resulting 
solely from his low back disorder, by itself, warrants extra-
schedular consideration.  There is no evidence that the low 
back disorder so markedly interferes with employment as to 
render impractical the application of regular schedular 
standards.  Rather, for the reasons noted above, the Board 
concludes that the impairment resulting from residuals of 
fracture of L1, including the effect of pain on function and 
movement, is adequately compensated by the 50 percent 
schedular evaluation. Therefore, extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.


ORDER

An increased rating for residuals of fracture of the L1 with 
herniated disc at L4-5 and L5-S1 is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 
- 7 -


- 1 -


